Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi (US 2009/0301872) in view of Hashimoto (JP 2001-098366).
Regarding claim 1, Yahagi teaches an Sb--Te-based alloy sputtering target having a composition containing Sb and Te as main constituent elements thereof, carbon or boron in an amount of 10 to 30 at % and having a structure comprising grains of an Sb--Te-based alloy phase and a dispersion of grains of the carbon (C) or boron (B) ([0027], [0048-0049]), wherein the grains of the Sb--Te-based alloy phase have an average size of 3 um or less ([0031], pg. 4, Table 1 disclose Applicant's range lies within that disclosed by Yahagi, MPEP 2144.05), the grains of the C or B have an average size of 0.5 um (500 nm) or less (pg. 4, Table 1, Example 1).
Yahagi teaches for an average size of the grains of the Sb-Te-based alloy phase expressed by X and an average size of the grains of the carbon or boron is expressed by Y, a ratio, Y/X, is 0.213 to 0.5 (pg. 3, [0030, 0034]) because Yahagi teaches a Y/X ratio of 0.1. More specifically, Yahagi teaches Y/X exceeding 0.1 because Yahagi has made sputtering targets with Y/X similar or identical to Applicants. Yahagi references the properties of those sputtering targets (pg. 3, [0031]).  Moreover, Yahagi teaches its grain size of SbTe of 50 microns or less, gives a specific example of 8 microns, and provides a Y/X range that gives guidance to finding the appropriate grain size for C grains. Therefore Yahagi provides a guide for selecting the grains sizes of SbTe and C for its sputtering target. In doing so Yahagi provides evidence that Applicant’s target is not novel and is obvious in light of the prior art.
MPEP 2144.05 discloses that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in art would have expected them to have the same properties. Titanium Metals Corp of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The respective sputtering targets of Yahagi and the instant invention would be expected to have the same properties because they contain identical materials of nearly the same amounts, particle size and ratio. The respective sputtering targets are each formed by powder metallurgy using the aforementioned powders resulting in sintered sputtering targets. The instant invention and prior art are identical except for a small difference in Y/X ratio. In light of the similarities set out above and since the ranges of Y/X of the prior art (exceeding 1/10) and Applicant's (Y/X = 0.213) are close a prima facie case of obviousness has been made.
Taken another way Yahagi teaches Y/X to be a result effective variable because it effects the generation of arcing and particles produced during the sputtering process ([0031]). Above a Y/X of 0.1 the amount of particles generated during sputtering becomes greater, and therefore useful in situations where sensitivity to particles is not a concern.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “Y/X of 0.213-0.5” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yahagi does not explicitly teach the standard deviation of the grain sizes is less than 1.00 or less than 0.20. Yahagi teaches standard deviation of grains sizes from their average is a result effective variable because including grains with sizes that deviate greatly from the average leads to uneven structures which generates arcing and particles during sputtering (pg. 3, [0032]). Therefore Yahagi teaches that grains within a sputtering target should be as close as possible to their average to provide a sputtering target that is stable and does not produce particles.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the standard deviation of the grain sizes is less than 1.00 or less than 0.20, as taught by Yahagi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yahagi teaches a density of 6.2 g/cc but does not teach relative density or a theoretical density that would allow calculation of the relative density. As such Yahagi does not explicitly teach a relative density of 97.85%.
Applicant does not provide a theoretical density or absolute density in the specification that would allow comparison with Yahagi.
Hashimoto teaches a Ge-Sb--Te-based alloy with densities approaching 99% (see table 1) because it would manufacture the sputtering target with a high density inexpensively {0014] which results in reduced porosity and reduced abnormal discharge during sputtering [0013]
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Yahagi by providing it having a relative density of 97.85% or more, as taught by Hashimoto, because it would manufacture the sputtering target with a high density inexpensively {0014] which results in reduced porosity and reduced abnormal discharge during sputtering [0013].
Regarding Yahagi’s teaching of the target having an average deflective strength of 100 MPa or higher, the Applicant discloses in the published specification (US 2012/0279857) that the sputtering target is made by pulverizing, milling and mixing the powder grains (Sb, Te and C) to achieve the required size of the grains and the desired uniformity. The grains are then sintered by hot pressing (pg. 4, [0071-0074]).  The target is then machined and polished to produce the sputtering target.
No particulars of processing such as time, temperature or pressure are recited in the method of forming the sputtering target by hot press. Nor is this process linked to achieving the 100 MPA required by claims 4 and 6. This strength is only listed in the claims and summary of the invention section.
Yahagi teaches forming the powders of Sb, Te and C by pulverizing and mixing. The powders are then hot pressed to form the compact. After the compact is machined and polished to form the target (pg. 4, [0047-0048]). Yahagi is silent as to the deflective strength that can be obtained. Since Yahagi teaches the materials required by claim 1 are combined in a similar method to that of Applicant’s invention the strength required by Applicant must be inherent to Yahagi.
When the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent. MPEP 2112.01. Because the prior art exemplifies the applicant’s claimed sputtering target, the claimed physical properties relating to the average deflective strength of 100 MPa or higher are inherently present in the prior art. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claims 4 and 6.
Regarding claim 2, Yahagi teach the Ge-Sb-Te based alloy with densities approaching 99% (see table 1) sputtering target containing one or more elements selected from the group consisting of Ag, In, Si, Ge, Ga, Ti, Au, Pt, and Pd of up to 30 atomic % ([0036]).
Regarding claim 3, Yahagi teach a target of Ag--ln--Sb--Te alloy or Ge--Sb--Te alloy sputtering target containing carbon or boron ([0018]).
Regarding claim 5, Yahagi teach a target of Ag--ln--Sb--Te alloy or Ge--Sb--Te alloy sputtering target containing carbon or boron ([0018]).
Regarding claim 9, Yahagi teaches a density of 6.2 g/cc but does not teach a relative density or a theoretical density that would allow calculation of the theoretical density.
Applicant does not provide a theoretical density or absolute density in the specification that would allow comparison with Yahagi.
Hashimoto teaches a Ge-Sb--Te-based alloy sputtering target with densities approaching 99% (see table 1) because it would manufacture the sputtering target with a high density inexpensively {0014],
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Yahagi by providing it having a relative density of 97.85% to 99.99, as taught by Hashimoto, because it would manufacture the sputtering target with a high density inexpensively {0014] which results in reduced porosity and reduced abnormal discharge during sputtering [0013].
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Yahagi and Hashimoto as applied to claim 1 above, in view of Nonaka (US 2005/0031484).
Regarding claim 7, Yahagi does not explicitly teach the amount of carbon or boron contained in the target is 15 to 30 at%.
Nonaka is directed to a sputtering target comprising Sb-Te-Ge and either carbon or boron formed by powder metallurgy ([0056-0057]). Nonaka teaches a sputtering target wherein the boron contained in the target is 15 to 30 at% (pg. 7, Comparative 2; Table 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Yahagi by providing the sputtering target with boron contained in the target is 15 to 30 at%, as taught by Nonaka, because it would produce a film with a high crystallization temperature and higher specific resistance (Table 6, pg. 7, [0062]).
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi and Hashimoto as applied to claim 1 above in view of Khang (US 2009/0014318).
Regarding claims 7 and 8, Yahagi does not teach the carbon in an amount of 15 to 30 at %. Yahagi does not teach away from carbon contained in its sputtering target it only teaches such would not be useful for forming particular layers.
Khang teaches carbon uniformly distributed in a phase change material sputtering target [0028] of Sb-Te at up to 30 atomic % [0009].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the carbon in the Sb-Te sputtering target of Yahagi by providing carbon in an amount of 15 to 30 atomic %, as taught by Khang, because it would produce a phase change layer by sputtering with increase uniformity and relatively high phase change characteristics (pg. 3, [0030]).
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant submits that the value of the lower limit of Y/X is more than twice as large as the upper limit taught by Yahagi.  Therefore the ranges of the prior art and instant invention are no longer close and the obviousness rejection should be withdrawn.   
The Examiner does not agree.  Applicant provides evidence in Table 2 of the instant application that supports the Yahagi’s teaching that particles increase as Y/X increases from 1/10 to 0.5.  Table 2 of Applicant’s specification provides evidence that increased particles are expected as the ratio moves toward 0.5.  The Examiner takes the position that Yahagi has explored values above 0.1 to optimize their sputtering target and its generation of particles.  Therefore values above 0.1 are well known result effective variables.  Therefore even if the Y/X value of the instant invention is no longer “close enough” for Titanium Metals, the Y/X variable is well known to be a result effective variable.  
Regarding claim 1, Applicant argues that Yahagi states that the generation of arcing and particles will increase when the Y/X ratio exceeds 0.1 and that such an increase is not wanted. Therefore Applicant’s invention would not be obvious in light of Yahagi. 
The Examiner does not agree.  Yahagi practiced and experimented beyond the optimized range recited in their specification.  Therefore any artisan reading Yahagi would be apprised as to the experimental range, as well as the optimized range, and would know the effect that the Y/X ratio has on the generation of particles during the sputtering process as a result effective variable.  Yahagi’s disclosure is in line with Applicant’s invention, therefore Applicant’s invention has expected results.  Table 2 of Applicant’ specification discloses a Y/X to particles relationship that has been previously taught by Yahagi, that particles increase as the ratio of Y/X increases.    Yahagi teaches that the ratio of Y/X greater than 0.1 is well known.  Yahagi does not teach away from a Y/X greater than 0.1, instead it recognizes an optimum range for inhibiting arcing and reducing particles [0031].  Yahagi also teaches the range is a result effective variable.  One would recognize the benefits of tailoring Y/X and would know of its advantages and disadvantages as taught by Yahagi. 
Applicant argues that the method of making the sputtering target of Yahagi, gas atomized powder, and that of the instant invention, jet mill pulverization, are different.  As a result the two sputtering targets would have been different by their respective crystal composition. 
The Examiner disagrees because a crystal composition is not set out in the claims nor are the differences discussed in the arguments.  
Applicant submits that the Y/X ratio of the present invention is greater than that taught by Yahagi because Yahagi requires the grain size of C and/or B to be too small to allow C or B to be separated and dispersed within the sintered sputtering target. 
The Examiner does not agree because there is no requirement in the claims that limit the size of C or B to be above a certain size. 
Regarding claim 7, Applicant submits that claim 7 is patentable and non-obvious over Yahagi in view of Hashimoto and Nonaka for the same reasons that claim 1 as amended is patentable. 
The Examiner does not agree because claim 1 is not patentable and refers Applicant to the arguments over claim 1 for a reply. 
Regarding claims 7 and 8, Applicant submits that claims 7 and 8 are patentable and non-obvious over Yahagi in view of Hashimoto and Khang for the same reasons that claim 1, as amended, is patentable. 
The Examiner does not agree because claim 1 is not patentable and refers Applicant to the arguments over claim 1 for a reply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794